1
2                                                                JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ROSCOE CHAMBERS,                           Case No. 5:17-cv-02564-MWF-KES
12                Plaintiff,                              JUDGMENT
13          v.
14   C. HERRERA, et al.
15                Defendants.
16
17
18         Pursuant to the Court’s Order Directing Entry of Final Judgment,
19   IT IS ADJUDGED that the Second Amended Complaint and entire action is
20   dismissed with prejudice.
21
22   DATED: December 9, 2019
23
24                                        ____________________________________
                                          MICHAEL W. FITZGERALD
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
